IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS;
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Renato Riojas appeals from the district court’s order

revoking the magistrate judge’s order of release pending trial.

The district court’s decision rests on its conclusion that Renato

Riojas presents a danger to any other person or the community and

no conditions will reasonably assure safety, and that Renato

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                            No. 97-20012
                                - 2 -

Riojas presents a risk of flight and no conditions will

reasonably assure his appearance as required.   See 18 U.S.C.

§ 3142(e) and (f).   The district court’s conclusion that no

conditions of release will assure Renato Riojas’ appearance is

supported by the record.    See United States v. Rueben, 974 F.2d

580, 586 (5th Cir. 1992).   The district court’s detention order

as to Renato Riojas is AFFIRMED.